Citation Nr: 0833563	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-21 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disorder 
due to asbestos and/or cold exposure.

REPRESENTATION

Appellant represented by:	Mr. Richard J. Mahlin, 
Attorney


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The veteran does not have a current respiratory disorder.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A § 1110 (West 
Supp. 2005); 38 C.F.R.§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
December 2006, prior to the initial adjudication of his claim 
in February 2007.  The letter informed him of the evidence 
required to substantiate his claim for service connection for 
a respiratory disorder allegedly due to asbestos and/or cold 
exposure, and of his and VA's respective responsibilities in 
obtaining supporting evidence.  He also was asked to submit 
relevant evidence and/or information in his personal 
possession to the RO.  As well, the letter satisfied the 
Dingess requirements, as it informed him of the downstream 
disability rating and effective date elements of his claim.



VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained all relevant 
medical and other records that he and his attorney have 
identified as pertinent to the claim.  In addition, a VA 
examination and medical nexus opinion are not needed to 
decide the claim because the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.  

Under McLendon, VA must provide a medical examination in a 
service-connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, though, the medical evidence on file shows the veteran 
does not currently have a respiratory disorder.  So absent 
evidence of a current disability, VA has no duty to obtain a 
medical opinion to determine whether his respiratory problems 
are related to his military service.  McLendon, 20 Vet. App. 
at 79.  Instead, there are only his unsubstantiated lay 
allegations in support of his claim.  But his lay 
allegations, alone, are insufficient to trigger VA's duty to 
assist by providing an examination for a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or Court.

II.  Merits of the Claim

The veteran claims that he has had respiratory problems since 
his discharge from the military.  He attributes these 
problems to asbestos and/or cold exposure in service.  For 
the reasons and bases set forth below, however, the Board 
finds that the preponderance of the evidence is against his 
claim, so it must be denied.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by his military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

There is no statute specifically dealing with service 
connection for asbestos-related diseases, nor has the 
Secretary of VA promulgated any specific regulations.  
In 1988, however, VA issued a circular on asbestos-related 
diseases that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 
2000).

VA must analyze the veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, develop whether there was 
pre-service and/or post- service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

In this case, the record shows the RO complied with these 
procedures.  The RO sent the veteran a letter in December 
2006 requesting these details, including the nature of the 
disability he claims is related to asbestos exposure, the 
history of his exposure in service, and his history of 
employment after service.  Therefore, as already discussed, 
VA has satisfied its duty to assist him in developing his 
claim.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).

Here, though, there is absolutely no medical evidence that 
the veteran has any kind of respiratory disorder.  The Board 
has reviewed VA outpatient treatment records dated from 2000 
to 2007, none of which makes any reference to a respiratory 
disorder.  In fact, to the contrary, a November 2006 entry 
notes that chest X-rays and a spirometry found "no evidence 
of any sort of respiratory compromise."  The VA clinician 
attributed the veteran's symptoms of shortness of breath and 
coughing to his aortic stenosis (i.e., a heart disorder), 
rather than a respiratory cause.  Since the veteran's 
symptoms were not attributed to a diagnosed respiratory 
disorder, this report provides highly probative evidence 
against his claim.  

Other records from Johnson County Medical Center also make no 
reference to a respiratory disorder.  Indeed, a November 2006 
report indicates the veteran's lungs were "[r]eally pretty 
clear, breath sounds are normal, he has a good diaphemetric 
excursion present."  So these records also provide 
compelling evidence against his claim since they, too, show 
his lungs are normal.

Since there is no medical evidence of a current disability 
involving a respiratory disorder, the veteran's claim must be 
denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  See, too, Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the medical evidence, the Board has considered 
the veteran's lay statements in support of his claim.  
Although he is competent to report symptoms (e.g., shortness 
of breath) he may have experienced since service, he is not 
competent to attribute his symptoms to a diagnosis, which 
requires medical expertise, much less to asbestos and/or cold 
exposure while in the military.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Based on the veteran's failure to prove the first essential 
element under Hickson of a current disability, the Board need 
not discuss whether he was exposed to asbestos and/or severe 
cold weather during his military service.  In other words, 
since there is no evidence of a current respiratory disorder, 
the preponderance of the evidence is against his claim.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal is 
denied.


ORDER

The claim for service connection for a respiratory disorder 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


